Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  “the third tone point” in line 5 should be change to “a third tone point”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-9, 13-14, 16, 19-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cooper (US 2019/0320189).
As to claim 1, Cooper discloses a method comprising:
 	receiving high dynamic range (HDR) source image data representative of a source image (0034);
determining tone control points based on source pixel values of the source image data (fig. 2, para. 0038);


 	determining a tone mapping function based on the tone control points and the gain value (fig. 2, para. 0038; 0044, 0045) and
generating target image data representative of at least one target image, wherein the target image data includes target pixel values defined by the tone mapping function (0046, 0049).
 	As to claim 2, Cooper discloses the method of claim 1, further comprising, subsequent to receiving the source image data, receiving additional HDR source image data representative of an additional source image, wherein the generating the target image data includes applying the tone mapping function to pixel values of the additional source image data (para. 0049, 0050).
 	As to claim 3, Cooper discloses the method of claim 1, wherein the tone mapping function:
 	maps a first scalar value of a second tone point to a second scalar value (fig. 2, para. 0038; 0044, 0045, e.g., HDR pixel value of Black Point or Shadows is mapped to LDR pixel value of Black Point or Shadows); 
 	maps a third scalar value of the first tone point to a fourth scalar value (fig. 2, para. 0038; 0044, 0045, e.g., HDR pixel value of Mid-tones is mapped to LDR pixel value of Mid-tones);
and
 	maps a fifth scalar value of the third tone point to a sixth scalar value (fig. 2, para. 0038; 0044, 0045, e.g., HDR pixel value of White Point or Highlights is mapped to LDR pixel value of White Point or Highlights), 
 	wherein the first tone point has a corresponding pixel value that is substantially equidistant between respective pixel values corresponding to the second and third tone points (fig. 2, e.g., pixel value of Mid-tone that is substantially equidistant between pixel values of Black Point and White Point or between pixel values of Shadows and Highlights).

 	As to claim 5, Cooper discloses the method of claim 1, further comprising:
 	determining a region-of-interest (ROI) of the source image (para. 0050, 0065); and 
 	determining the tone control points based on a portion of the source image data that corresponds the ROI of the source image (para. 0038, 0043, 0070, 0071, 0072).
 	As to claim 8, Cooper discloses the method of claim 1, wherein the determining tone control points includes:
 	determining a first subset of the source pixel values, wherein a value for each pixel included in the first subset is greater than the value for each pixel of the source pixels values excluded from the first subset (fig. 2, para. 0038; 0044, 0045, e.g., White Point pixels);
 	determining a second subset of the source pixel values, wherein the value for each pixel included in the second subset is less than the value for each pixel of the source pixel values excluded from the second subset (fig. 2, para. 0038; 0044, 0045, e.g., Black Point pixels);
 	determining a third tone point based on the first subset of the source pixel values, the third tone point having a higher corresponding pixel value than the first tone point (fig. 2, para. 0038; 0044, 0045, e.g., White Point); and
 	determining a second tone point based on the second subset of the source pixel values, the second tone point having a lower corresponding pixel value than the first tone point (fig. 2, para. 0038; 0044, 0045, e.g., Black Point).
 	As to claim 9, Cooper discloses the method of claim 1, wherein the determining tone control points includes:

 	determining the first tone point based on a mid-tone value for the target pixel values (fig. 2, para. 0038; 0044, 0045, e.g., Mid-tones point); and
 	determining the third tone point based on a maximum-value for the target pixel values, the third tone point having a greater corresponding pixel value than the first tone point (fig. 2, para. 0038; 0044, 0045, e.g., White Point).
 	As to claim 13, Cooper discloses the method of claim 1, further comprising:
 	generating a plurality of statistical metrics of the source pixel values (para. 0044, 0127, e.g., histogram data); and
 	determining at least a portion of the tone control points based on the plurality of statistical metrics (para. 0044, 0127).
 	As to claim 14, Cooper discloses the method of claim 1:
 	generating color-compressed target data by applying a gamma-compression function to the target image data (para. 0046); and
 	generating low dynamic range (SDR) image data based on the color-compressed target data (fig. 2, para. 0038, 0046, 0047).
As to claims 16, 19, these claims recite features similar to features recited in claims 1-5, 8-9, 13-14.  Therefore, they are rejected for reasons similar to those discussed above.
 	As to claim 20, Cooper discloses the method of claim 19, wherein the determining the tone mapping function is such that a rate of change of the tone mapping function, evaluated at a first control point of the tone control points, is substantially equivalent to another rate of change defined by the first control point and a second control point of the tone control points (fig. 2, 0038, e.g., the slope at the 
 	As to claim 21, Cooper discloses the method of claim 19, wherein the tone mapping function is a piecewise function that includes a plurality of parametric functions that are based on the tone control points (para. 0104, 0014).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6, 10, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 2019/0320189) in view of Afra (US 2020/0394772).
 	As to claim 6, Cooper does not disclose generating log-transformed image data values based on the source pixel values; determining an average value of the log-transformed image data values; and determining the first tone point based on an exponentiation of the average value of the log-transformed image data values.
 	Afra teaches generating log-transformed image data values based on the source pixel values (para. 0232, 0241); determining an average value of the log-transformed image data values (para. 0234, 0241); and determining the first tone point based on an exponentiation of the average value of the log-transformed image data values (para. 0234, 0241). 
It would have been obvious to one of ordinary skill in the art to replace pixel values in Cooper with log-transformed image data values as taught by Afra since doing this would amount to a simple substitution of one known element for another in order to obtain predictable results.
As to claim 17, Cooper does not disclose wherein the system is incorporated in an autonomous vehicle, the autonomous vehicle comprising an image sensor that generates at least one of the first or second image data, wherein the at least one of the first or second image data is used as input to one or more deep neural networks producing outputs used to control the autonomous vehicle.
Afra teaches that the system is incorporated in an autonomous vehicle, the autonomous vehicle comprising an image sensor that generates at least one of the first or second image data, wherein the at least one of the first or second image data is used as input to one or more deep neural networks producing outputs used to control the autonomous vehicle (para. 0031, 0229, 0065).
It would have been obvious to one of ordinary skill in the art to incorporate the system as taught by Afra into Cooper in order to enable autonomous vehicle and robot using the improved camera system.
.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 2019/0320189) in view of Lin (US 8,238,687).
As to claim 7, Cooper discloses determining the first tone point based on the source image data (fig. 2, para. 0038).  Cooper is silent regarding generating filtered source image data by applying each of a first tone filter and a second tone filter to the source image data.
Lin teaches generating filtered source image data by applying each of a first tone filter and a second tone filter to the source image data (col. 6, line 32 – col. 7, line 5, e.g., applying filtering to dark region and light region).
It would have been obvious to one of ordinary skill in the art to incorporate tone filtering as taught by Lin into Cooper in order to enhance image contrast.
Claim(s) 11, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 2019/0320189) in view of Mertens (US 9,699,482).
 	As to claim 11, although Cooper discloses employing a general processor of a camera device that captured the source image (para. 0124, 0141, 0143); and employing a pipeline of an image processor (ISP) of the camera device (para. 0124, 0141, 0143), Cooper is silent regarding employing a general processor of a camera device that captured the source image data to determine the tone mapping function (para. 0124, 0141, 0143); and employing a pipeline of an image processor (ISP) of the camera device to generate the target image data (para. 0124, 0141, 0143).
	Mertens teaches employing a general processor of a camera device that captured the source image data to determine the tone mapping function (fig. 5, col. 36, line 56 – col. 37, line 9, col. 47, lines 53-56); and employing a pipeline of an image processor (ISP) of the camera device to generate the target image data (fig. 5, col. 36, line 56 – col. 37, line 9, col. 47,  lines 53-56).

 	As to claim 15, although Cooper discloses tone mapping with highlights pixel values and clipping defined by maximum and minimum pixel values (para. 0038, 0104), Cooper is silent  regarding  clipping each pixel value of the source pixel values that is less than a flare-suppression threshold indicated by a second tone point, the second tone point having a lower corresponding pixel value than the first tone point; and clipping each pixel value in the source pixel values that is greater than a highlight-compression threshold indicated by a third tone point, the third tone point having a greater corresponding pixel value than the first tone point.
	Mertens teaches clipping each pixel value of the source pixel values that is less than a flare-suppression threshold indicated by a second tone point, the second tone point having a lower corresponding pixel value than the first tone point (fig. 13, threshold gt_ML, col. 46, lines 26-40); and clipping each pixel value in the source pixel values that is greater than a highlight-compression threshold indicated by a third tone point, the third tone point having a greater corresponding pixel value than the first tone point (fig. 13, threshold gt_Mh, col. 45, line 55, col. 46 lines 26-40).
	It would have been obvious to one of ordinary skill in the art to replace tone mapping with clipping in Cooper with tone mapping with clipping as taught by Mertens since doing this would amount to a simple substitution of one known element for another in order to obtain predictable results.
As to claim 18, the claim recites features similar to features recited in claim 11.  Therefore, claim 18 is rejected for reasons similar to those discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUOC TRAN/Primary Examiner, Art Unit 2668